Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	The application of Kai Li for Authorization Management and Authorization Request Of Elevator Service Request filed 10/23/19 has been examined. Claims 1-23 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




         Claim 23 is rejected under 35 USC § 101 because the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signal per ser in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). When the broadest reasonable interpretation of a claim covers signal per se, the claim must be rejected under 35 U.S.C § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Claims 1-23 recites the limitation of “determining whether to have an elevator service request authority of the elevator system based on the elevator identifier and stored authorization configuration information”. It is the examiner’s position that this limitation is incomplete because it does not provide an indication as to what function the elevator service request authority of the elevator system is required to perform based on the elevator identifier and stored authorization configuration information.
	For examining purposes, the examiner interpreted the limitation as the elevator request authority of the elevator system providing access based on the elevator identifier and the stored authorization configuration.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunter US Patent Application Publication 20160376124.

            Regarding claim 1, Bunter teaches an authorization management system for an elevator service request, comprising:
a wireless signal device mounted in an elevator landing area of an elevator system and for broadcasting a wireless signal containing an elevator identifier of the elevator system (paragraph 034); and
an authorization management device (server, paragraph 042);
wherein the authorization management system performs the following by a personal mobile terminal entering the coverage of the wireless signal:
acquiring an elevator identifier in the wireless signal if the wireless signal is scanned (mobile device 24 received the elevator identification, paragraph 034, 039),
determining whether to have an elevator service request authority of the elevator system based on the elevator identifier and stored authorization configuration information (paragraph 041,051),
providing, on the personal mobile terminal, an input component for a passenger to input an instruction of confirming to make an authorization request if not having the elevator service request authority of the elevator system, and generating authorization request information containing a terminal identifier of the personal mobile terminal (the mobile device inherently provides its identifier to the server in order to transmit information to the server and for the server to selectively response to the particular mobile device by transmitting information to the mobile device) and an elevator identifier of a corresponding elevator system acquired by the personal mobile terminal based on the instruction input by the passenger  (the mobile device transmit the elevator identifier to the server, the server validate the elevator identifier and transmit the elevator specific data to the mobile device after validation, paragraph 041-042, 046);
wherein the authorization management device is used for receiving the authorization request information (the server receives the authorization request from the mobile device, paragraph 041).
2
           Regarding claim 2, Bunter teaches the authorization management system further performs the following by the personal mobile terminal: sending remind information to remind the passenger to input an instruction of confirming to make an authorization request if not having the elevator service request authority of the elevator system (information is displayed on the mobile device that the registered travel request can be filled and allow the user to input selection, paragraph 061-062).
        Regarding claim 3, Bunter teaches the wireless signal device interacts with the personal mobile terminal based on a Location-Marker protocol (floor specific elevator identifier is transmitted, paragraph 05);
the authorization management system further performs the following by the personal mobile terminal:
if the wireless signal is scanned, a respective application of the personal mobile terminal is activated by the Location-Marker protocol to perform an operation of determining whether to have an elevator service request authority of the elevator system (paragraph 056) .

       Regarding claim 4, Bunter teaches the authorization management device comprises:
a receiving unit configured to receive the authorization request information from one or more of the personal mobile terminals (mobile device 24 received the elevator identification and transmit the information to the server, paragraph 034, 039), wherein the authorization request information includes the elevator identifier and a terminal identifier of the personal mobile terminal that is mapped to the elevator identifier and an authorization management unit configured to determine whether authorization request information from the corresponding personal mobile terminal is allowed to be authorized based at least on a mapping relationship between the elevator identifier and the terminal identifier in the authorization request information  (the mobile device transmit the elevator identifier to the server, the server validate the elevator identifier and transmit the elevator specific data to the mobile device after validation, paragraph 041-042, 046).
       Regarding claim 5, Bunter teaches the authorization management device is configured to be able to return authorization results corresponding to the authorization request information to the personal mobile terminal (the server transmit the elevator specific code to the mobile device after validating the elevator identifier, paragraph 042).
      Regarding claim 6, Bunter teaches the authorization management device is configured to transmit corresponding communication parameters to the personal mobile terminal if it is determined that the authorization request information of the personal mobile terminal is allowed to be authorized, wherein the communication parameter can be used by the personal mobile terminal to automatically establish a communication connection with the wireless signal device (paragraph 08,060).
        Regarding claim 7, Bunter teaches the authorization management system further performs the following by the personal mobile terminal:
updating the authorization configuration information based on the authorization result and/or the communication parameter (the server transmits the elevator installation dataset to the mobile device, paragraph 043).

         Regarding claim 8, Bunter teaches  the wireless signal device is further used to establish a wireless connection with the personal mobile terminal to receive an elevator service request command from the personal mobile terminal (paragraph 046).
     Regarding claim 9, Bunter teaches the wireless signal device is a Bluetooth module or a Bluetooth Low Energy (BLE) module for broadcasting a Bluetooth Low Energy signal as the wireless signal (paragraph 034,04).

         Regarding claim 10, Bunter teaches an authorization management method for an elevator service request, comprising:
broadcasting, by a wireless signal device installed in an elevator landing area of an elevator system, a wireless signal containing an elevator identifier of the elevator system (paragraph 034);
acquiring, by a personal mobile terminal, an elevator identifier in the wireless signal if the personal mobile terminal scans the wireless signal (paragraph 034);
determining, by the personal mobile terminal, whether to have an elevator service request authority of the elevator system based on the elevator identifier and stored authorization configuration information (paragraph 041,051);
providing, on the personal mobile terminal, an input component for a passenger to input an instruction of confirming to make an authorization request if not having an elevator service request authority of the elevator system and generating, by the personal mobile terminal, authorization request information containing a terminal identifier of the personal mobile terminal and an elevator identifier of a corresponding elevator system acquired by the personal mobile terminal based on the instruction input by the passenger (the mobile device transmit the elevator identifier to the server, the server validate the elevator identifier and transmit the elevator specific data to the mobile device after validation, paragraph 041-042, 046); and
receiving the authorization request information (the server receives the authorization request from the mobile device, paragraph 041).
           Regarding claim 11, Bunter teaches sending remind information to remind the passenger to input an instruction of confirming to make an authorization request if not having the elevator service request authority of the elevator system (information is displayed on the mobile device that the registered travel request can be filled and allow the user to input selection, paragraph 061-062).

2
            Regarding claim 12, Bunter teaches if the wireless signal is scanned, a respective application of the personal mobile terminal is activated by a Location-Marker protocol to perform an operation of determining whether to have an elevator service request authority of the elevator system, wherein the wireless signal device interacts with the personal mobile terminal based on the Location-Marker protocol (floor specific elevator identifier is transmitted, paragraph 05, 056).
.
              Regarding claim 13, Bunter teaches receiving the authorization request (travel request) information from one or more of the personal mobile terminals , wherein the authorization request information includes the elevator identifier paragraph 041-042, 046) and a terminal identifier of the personal mobile terminal that is mapped to the elevator identifier(the mobile device inherently provides its identifier to the server in order to transmit information to the server and for the server to selectively response to the particular mobile device by transmitting information to the mobile device); and
determining whether the authorization request information from the corresponding personal mobile terminal is allowed to be authorized based at least on a mapping relationship between the elevator identifier and the terminal identifier in the authorization request information (the mobile device transmit the elevator identifier to the server, the server validate the elevator identifier and transmit the elevator specific data to the mobile device after validation, paragraph 041-042, 046); .
         Regarding claim 14, Bunter teaches returning, by the authorization management device, authorization results corresponding to the authorization request information to the personal mobile terminal (the mobile device transmit the elevator identifier to the server, the server validate the elevator identifier and transmit the elevator specific data to the mobile device after validation, paragraph 041-042, 046).
15. The authorization management method of claim 10, further comprising:
           Regarding claim 15, Bunter teaches transmitting corresponding communication parameters to the personal mobile terminal if it is determined that the authorization request information of the personal mobile terminal is allowed to be authorized, wherein the communication parameter can be used by the personal mobile terminal to automatically establish a communication connection with the wireless signal device (the mobile device transmit the elevator identifier to the server, the server validate the elevator identifier and transmit the elevator specific data to the mobile device after validation, paragraph 041-042, 046). 
.
2
           Regarding claim 16, Bunter teaches updating the authorization configuration information based on the authorization result and/or the communication parameter (the server transmits the elevator installation dataset to the mobile device, paragraph 043).
.
             Regarding claim 17, Bunter teaches  the wireless signal is a Bluetooth Low Energy signal (paragraph 034).
            Regarding claim 18, Bunter teaches an authorization request method for an elevator service request, comprising:
acquiring an elevator identifier in the wireless signal if the wireless signal is scanned (paragraph 034);
determining whether to have an elevator service request authority of the elevator system based on the elevator identifier and stored authorization configuration information (paragraph 041,051);
providing, on the personal mobile terminal, an input component for a passenger to input an instruction of confirming to make an authorization request if not having the elevator service request authority of the elevator system (paragraph 046), and
generating authorization request information containing a terminal identifier of the personal mobile terminal (the mobile device inherently provides its identifier to the server in order to transmit information to the server and for the server to selectively response to the particular mobile device by transmitting information to the mobile device) and an elevator identifier of a corresponding elevator system acquired by the personal mobile terminal based on the instruction input by the passenger (the mobile device transmit the elevator identifier to the server, the server validate the elevator identifier and transmit the elevator specific data to the mobile device after validation, paragraph 041-042, 046).
.
           Regarding claim 19, Bunter teaches sending the authorization request(travel request) information to an authorization management device (paragraph 046).
         Regarding claim 20, Bunter teaches sending remind information to remind the passenger to input an instruction of confirming to make an authorization request if not having the elevator service request authority of the elevator system (information is displayed on the mobile device that the registered travel request can be filled and allow the user to input selection, paragraph 061-062).
.
            Regarding claim 21, Bunter teaches if the wireless signal is scanned, a respective application of the personal mobile terminal is activated by the Location-Marker protocol to perform an operation of determining whether to have an elevator service request authority of the elevator system (information is displayed on the mobile device that the registered travel request can be filled and allow the user to input selection, paragraph 061-062).
.
         Regarding claim 22, Bunter teaches updating the authorization configuration information based on the received authorization result and/or the communication parameter (the server transmits the elevator installation dataset to the mobile device, paragraph 043).
.
            Regarding claim 23, Bunter teaches a computer readable storage medium having stored thereon a computer program, wherein the program is executable by a processor to implement the process of the authorization request method of claim 18 (paragraph 12,040) .

Conclusion

31
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683